Case 19-51744-jwc        Doc 11     Filed 02/01/19 Entered 02/01/19 19:48:51            Desc Main
                                    Document      Page 1 of 2


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                              )
                                    )                 CHAPTER 13
SAMUEL WEBSTER HATCHER,             )
                                    )                 CASE NO. 19-51744-JWC
      Debtor.                       )
                                    )                 JUDGE JEFFERY W. CAVENDER
____________________________________)


                NOTICE OF APPEARANCE AND REQUEST FOR NOTICES


         COMES NOW, Daniel E. Melchi of Lueder, Larkin & Hunter, LLC and files this Notice
of Appearance and Request for Notices on behalf of Garden Gate Owners Association, Inc.
(“Creditor”), a creditor in this bankruptcy case. All future notices, correspondence, pleadings,
and other documents should be sent to the following address:
         Garden Gate Owners Association, Inc.
         c/o Lueder, Larkin & Hunter, LLC
         5900 Windward Parkway, Suite 390
         Alpharetta, Georgia 30005

         Creditor requests that any and all mailings and notices discontinue to be sent by any party
to any address for the above-named creditor that does not match the address listed above.

         Respectfully submitted, this 1st day of February, 2019.

                                                      LUEDER, LARKIN & HUNTER, LLC


                                              By:     __/s/_Daniel E. Melchi_________________
                                                      Daniel E. Melchi
                                                      Georgia Bar No. 501187
                                                      Attorney for the Creditor

5900 Windward Parkway, Suite 390
Alpharetta, Georgia 30005
T: (770) 685-7000
F: (770) 685-7002
E: dmelchi@luederlaw.com
Case 19-51744-jwc        Doc 11     Filed 02/01/19 Entered 02/01/19 19:48:51        Desc Main
                                    Document      Page 2 of 2


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                              )
                                    )                CHAPTER 13
SAMUEL WEBSTER HATCHER,             )
                                    )                CASE NO. 19-51744-JWC
      Debtor.                       )
                                    )                JUDGE JEFFERY W. CAVENDER
____________________________________)


                                  CERTIFICATE OF SERVICE


       This is to certify that I have, on this day, electronically filed the foregoing Notice of
Appearance and Request for Notices using the Bankruptcy Court’s Electronic Case Filing
program which with sends a notice of this document and an accompanying link to this document
to the following person(s) who has/have appeared in this case under the Bankruptcy Court’s
Electronic Case Filing program:

   1. Howard P. Slomka of Slipakoff & Slomka, PC
   2. Nancy J. Whaley, Chapter 13Trustee

         Respectfully submitted, this 1st day of February, 2019.

                                                      LUEDER, LARKIN & HUNTER, LLC


                                              By:     __/s/_Daniel E. Melchi_________________
                                                      Daniel E. Melchi
                                                      Georgia Bar No. 501187
                                                      Attorney for the Creditor

5900 Windward Parkway, Suite 390
Alpharetta, Georgia 30005
T: (770) 685-7000
F: (770) 685-7002
E: dmelchi@luederlaw.com
